DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Election/Restriction
2.1.	Applicant’s election without traverse of Group (I), Claims 1-6 and 8 and  Single disclosed Specie as the Block copolymer " having poly(lactone) segment formed with ε-caprolactone as the specific lactone monomer and a propargyl group  as the specific end group" in the reply filed on March 15, 2022 are  acknowledged.
2.2.	Therefore, Claims 9-14,16 and 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
2.3.	Claims 1-6 and 8 are active and will be examine on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2,6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al ( US 2008/0004368).
3.1.	Regarding applicant's Claims 1-2, 6 and 8 Wang disclosed block copolymer of PPF-co-PCL ( poly(propylene fumarate) and poly(ε-caprolactone) – see Abstract).
3.2.	Regarding Claims 6 and 8 note that block copolymer may have Mn ( number average molecular weight) of 5000 Da or greater( see [0026]) with specific examples ( see Table 2) of block copolymers having Mn ( cumulative between PF segment and PCL segment) up to 18000 Da. Same table indicated that polydispersity index ( Dm ) in  overlapping range – see for example Table 2, Data for  Copolymer 14, wherein Dm is about 2.13 for PCL segment and about 1.7 for PPF segment.
	Therefore, Wang anticipated Applicant's claimed subject matter of Claims 1-2,6 and 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 3-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ( US 2008/0004368) as applied to Claims 1-2,6 and 8 above and in view of  Sisson et al: " The contemporary role of ε-caprolactone chemistry to create advanced polymer architectures.", 2013 – article attached.
4.1.	As discussed above, Wang disclosed same basic block copolymer PPF-co-PCL which comprises  polylactone segment and poly( propylene fumarate) segments, but silent with respect to specific terminal (end) group as propargyl groups attached to PCL segment. However, it is well known that propargyl terminal group can be used for further modification of block copolymers comprising PCL segment.
4.2.	Sisson teaches that PCL can be functionalized with several functional terminal groups , including Propargyl group ( see page 4334- 3. Recent advances in e-caprolactone derived polymer architectures and  3.2.1. Synthetic block copolymers, page 4337, and   Scheme 5 on page 4338) in order to introduce reactive functionality, which can be used to create different polymeric architectures and/or crosslinking block-copolymers.
	Therefore, it would be obvious to one of ordinary skill in the art to introduced terminal reactive functionalized  propargyl group into PCL segment of block-copolymer disclosed by Wang in order to obtained grafted or crosslinked block-copolymer per guidance provided by Sisson.
4.3.	Regarding  Claims 5 and 6 see Wang Table 1, wherein Data for presence of PCL segment in block-copolymer varies from about 30 wt% to about 90 wt %  this range is substantially same ( greatly overlapping)  range as claimed by Applicant in Claims 5 and 6 due to similar molecular weight of caprolactone monomer  and propylene fumarate monomer. 
	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765